Lundberg Stratton, J.,
dissenting.
{¶ 2} Because I agree with the analysis of the court of appeals that only one covered claim exists for purposes of Ohio Insurance Guaranty Association’s (“OIGA”) exposure, I respectfully dissent. In Katz v. Ohio Ins. Guar. Assn., 103 Ohio St.3d 4, 2004-Ohio-4109, 812 N.E.2d 1266, I dissented from that part of the majority’s judgment that obligated OIGA to pay more than the statutory maximum limit of $300,000 for one medical malpractice action. For the same reasons here, I do not agree that OIGA should be obligated for more than one covered claim in this matter.